Citation Nr: 1504429	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1954 to December 1957 and from March 1958 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

A chronic low back disability was not manifested in active service or within one year of service separation; any current low back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a May 2007 notice letter that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent the Veteran has identified potential sources of additional private treatment records (see, e.g., December 2014 Board hearing transcript), the Board notes that the Veteran has not provided the necessary releases to allow VA to obtain these records despite requests to do so.  As such, VA's duty to locate and obtain additional records has been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.")

The Veteran has been provided a VA examination in conjunction with the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purpose of determining service connection, as it involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions and diagnoses provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for a low back disability as directly related to his period of active service.  While the evidence reveals that the Veteran currently suffers from post-operative lumbar stenosis and degenerative joint disease (a form of arthritis) of the lumbar spine, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records note the Veteran complained of a strained lumbosacral muscle in June 1959 and low back strain in July 1964.  There are no further complaints of a low back condition during service.  At service separation, the Veteran himself denied a history of recurrent back pain.  See March 1976 Report of Medical History.  A clinical evaluation at the time found the Veteran's spine and musculoskeletal system to be normal.  See March 1976 Report of Physical Examination.  No diagnosis of a back disability of any kind was noted.  As such, the Board finds the Veteran did not suffer from a chronic back disability during service or at service separation.

Post-service treatment records indicate the Veteran sought treatment for low back pain in September 1997.  At the time, he complained of back pain for one week without history of trauma.  By January 1998, he received a normal physical examination.  In November 2001, the Veteran reported hurting his back while lifting batteries at Wal-Mart.  At that time, he denied a prior history of back pain, and his pain completely resolved by December 2001.  In June 2005, the Veteran's thoracolumbar spine was found to be normal, and in May 2006 he affirmatively denied back pain.  By the end of May 2006, the Veteran reported back pain of one week duration.  In June 2006, the Veteran reported chronic low back pain, off and on for a number of years.  

The Board notes that these documented complaints of low back pain are over 20 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has considered the Veteran's statements that he began to suffer from back pain in service, which has persisted since.  See, e.g, Board hearing transcript.  However, the Board finds these statements are not credible.  In this regard, the Board again observes service treatment records indicate the Veteran's low back condition was not ongoing during service.  Significantly, there are no further complaints of back pain in service after July 1964, and the Veteran himself denied a history of recurrent back pain at service separation in March 1976.  Further, at the earliest documented complaint of low back pain in September 1997, the Veteran reported his low back pain had a duration of one week with no history of trauma.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of chronic low back pain at service separation.  Instead, he affirmatively denied such pain.  Further, the Board finds it reasonable to believe the Veteran would have complained of an approximately 20+ year history of back pain rather than the one-week he reported when he sought treatment in September 1997.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his low back disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from symptoms related to this disability continuously since active service, and service connection is not warranted for degenerative joint disease on this basis.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, as there is no evidence of arthritis of the low back within one year of service discharge, the presumption of service connection is not applicable.  See 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran was provided VA examinations in August 2007 and December 2009, at which time the examiners reviewed the entire claims folder and physically examined the Veteran.  Following these examinations, the examiner opined that it is less likely as not that the Veteran's current low back disability is related to active service.  In both instances, the examiners noted the timing of the in-service injury and the lack of complaints at service separation or for many years thereafter, and instead related the Veteran's current disabilities to the natural aging process.

The Board acknowledges the Veteran submitted a private medical opinion dated November 2001.  In this opinion, the Veteran's private physician noted the Veteran's current low back disability "was contributed to and, in fact, started during the term of his military service...."  However, the Board finds the opinion provided by the Veteran's private physician is not of sufficient probative weight to warrant the benefit sought.  In this regard, there is no rationale provided for the statement.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Further, this opinion is not based on a review of the claims file but instead the Veteran's own reported history of back pain which began in service and persisted since.  While not in and of itself fatal to the medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), it is significant in the instant case, as the Board has found the Veteran's statements regarding onset and continuity of symptomatology are not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  The private opinion, for example, does not take into account the Veteran's affirmative denial of recurrent back pain at service separation.

In sum, the Board finds that there is no evidence of a chronic low back disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has not produced a competent and probative medical opinion in support of his claim, and the reports of an August 2007 and December 2009 examinations contain a negative etiological opinion.  Further, the Board has found the Veteran's statements regarding the onset and continuity of symptomatology are not credible.

The Board acknowledges that the Veteran himself has claimed that he suffers from a low back disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).




ORDER

Service connection for a low back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


